Title: From Thomas Jefferson to Richard Henry Lee, 5 June 1778
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Williamsburg, June 5, 1778.

I am now to acknowledge the receipt of two of your favours, during the session of Assembly, but there being little to communicate to you, and that, being a busy time with me, has prevented my doing it sooner. The Assembly rose on Monday last; their only act, which can shortly aid our army, was one for raising a regiment of horse, which, I think, will be raised as fast as it can be accoutred. Another act they passed, will, also, produce aid to our army, I hope, but it will be some time first; it was for giving great encouragement to soldiers, and appointing recruiting officers all over the country, to attend all public places. By a third act, they foolishly repeated the experiment of raising volunteers; the first attempt was pardonable, because its ill success could not be foreseen; the second is worse than ridiculous, because it may deceive our friends; I am satisfied there will not be a company raised. I wish Congress would commute a good part of the infantry required from us, for an equivalent force in horse. This service opens to us a new fund of young men, who have not yet stepped forth; I mean those whose indolence or education, has unfitted them for foot-service; this may be worth your thinking of. We passed the bill of pardon, recommended by Congress, but the Senate rejected it. Your letter, about enlarging your powers over the confederation, was not proceeded on, because the nature of the enlargement was not chalked out by you so intelligibly as enabled the house to do any thing, unless they had given a carte blanche. Indeed, I believe, that, had the alterations proposed been specified, unless they had been mere form indeed, it might have been difficult to obtain their consent. A Frenchman arrived here a week ago, with a vast cargo of woollens, made and unmade, stockings, shoes, &c. fit for the army, fiftythousand weight of powder, and other articles; the master had once sold the whole cargo, to the governor and council, for 5s. 3d. the livre, first cost; but, on suggestions from some of our forestallers, and those from Maryland, he flew off. Our bay is clear of the enemy. Nothing new here. I set out for Albemarle, within a day or two. Mr. Harvie will be with you in about three weeks. My compliments to your brethren of the delegation, and am, dear sir, Your friend and servant,

Thomas Jefferson

